Citation Nr: 1424603	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)), for on-the-job training at Soledad Correctional Facility (SCF) from August 2003 through May 2005; and the Corcoran State Prison (CSP) from May 2005 through June 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The record reflects the Veteran served on active duty from November 1998 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The record reflects the Veteran participated in on-the-job training programs at SCF from August 2003 to May 2005, and at CSP from May 2005 to June 2005, when he received a certificate of completion.

2.  The record reflects that neither SCF nor CSP received approval from the State approving agency until February 2008, after the Veteran had completed his on-the-job training programs at these facilities.


CONCLUSION OF LAW

The criteria for educational assistance for on-the-job training programs at SCF from August 2003 to May 2005, and from CSP from May 2005 to June 2005, are not met.  38 U.S.C.A. §§ 3001, 3011, 3677 (West 2002); 38 C.F.R. §§ 21.4250, 21.4261, 21.4262, 21.7040, 21.7042 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031  for claims under Chapter 30, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance under MGIB was incomplete.  Rather, as detailed below, the resolution of this case depends upon whether the facilities in which the Veteran received on-the-job training were approved by the appropriate State approving agency at that time.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b)  and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his December 2010 Substantive Appeal.  He also indicated on this Substantive Appeal that no hearing was desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Initially, the Board notes that there is no dispute the Veteran satisfied the eligibility requirements for Chapter 30 (MGIB) education benefits as he has already been deemed eligible for such.  The issue in this case is whether he is entitled to such benefits for the on-the-job training programs he attended at SCF from August 2003 to May 2005, and at CSP from May 2005 to June 2005, when he received a certificate of completion.

In general, an "other training on-the-job'' course is any training on the job that does not qualify as an "apprentice course" (defined in 38 C.F.R. § 21.4261).  See 38 C.F.R. § 21.4262.  Further, the training establishment and its courses must meet certain criteria, including the requirements that the job which is the objective of the training is one in which progression and appointment to the next higher classification are based upon skills learned through organized and supervised training on-the-job and not on such factors as length of service and normal turnover.  38 C.F.R. § 21.4262(c)(1). 

Approval will not be granted for training in occupations that require a relatively short period of experience for a trainee to obtain and hold employment at the market wage in the occupation.  This includes occupations such as automobile service station attendant or manager, soda fountain attendant, food service worker, salesman, window washer, building custodian or other unskilled or common labor positions as well as clerical positions for which on-the-job training is not the normal method of procuring qualified personnel.  38 C.F.R. § 21.4262(c).  Notably, the job customarily requires a period of training of not less than 6 months and not more than 2 years of full-time training. 38 C.F.R. § 21.4262(c)(3) . 

In order to apply for educational assistance for an on-the-job training course, as per the criteria of 38 C.F.R. § 21.4262(b), a training establishment desiring to furnish a course of other training on-the-job will submit to the appropriate State approving agency a written application setting forth the following: (1) title and description of the specific job objective for which the Veteran or eligible person is to be trained; (2) the length of the training period; (3) a schedule listing various operations for major kinds of work or tasks to be learned and showing for each job operations or work, tasks to be performed, and the approximate length of time to be spent on each operation or task; (4) the number of hours of supplemental related instruction required; (5) the entrance wage or salary paid by the training establishment to employees already trained in the kind of work for which the Veteran or eligible person is to be trained; (6) a certification that the wages to be paid the Veteran or eligible person upon entrance into training are not less than wages paid nonveterans in the same training position and are at least 50 percent of the wages paid for the job for which he or she is to be trained, and will be increased in regular periodic increments until, not later than the last full month of the scheduled training period they will be at least 85 percent of the wages paid for the job for which the Veteran or eligible person is being trained; (7) a certification that there is reasonable certainty that the job for which the Veteran or eligible person is to be trained will be available to him or her at the end of the training period; and (8) any additional information required by the State approving agency.  See also 38 U.S.C.A. § 3677. 

Similarly, claimants seeking education benefits for an "apprentice course" as defined in 38 C.F.R. § 21.4261, are also required to have the course(s) conducted by a training establishment approved by the appropriate State approving agency.  See 38 C.F.R. § 21.4261(a).

The Board further notes that similar rules apply in cases where claimants are seeking approval for training programs involving a licensing or certification test.  Specifically, if an organization or entity offers a licensing or certification test and applies for approval of that test, only the State approving agency for the state where the organization or entity has its headquarters may approve the test and the organization or entity offering the test for VA payment.  This approval will be valid wherever the test is given.  38 C.F.R. § 21.4250(a)(6)(i). 

In this case, the record reflects that neither SCF nor CSP received approval from the State approving agency until February 2008, after the Veteran had completed his on-the-job training programs at these facilities.  VA cannot provide educational assistance for on-the-job training programs that are conducted by training establishments that are not approved by the pertinent State approving authority.  See 38 C.F.R. §§ 21.4250, 21.4261, 21.4262.

VA may approve a licensing and certification test only in limited circumstances. It can do so only if the organization or entity is an agency of the Federal government; the headquarters of the organization or entity offering the test is not located in a State; or, if the State approving agency that has approval jurisdiction has declined to perform the approval function for licensing or certification tests and the organizations or entities offering these tests.  38 C.F.R. § 21.4250(c)(vi).  However, none of these limited exceptions appears to apply in this case.

The Veteran has contended in his Substantive Appeal that he should be entitled to education benefits for the period from August 2003 until he enrolled in college in January 2004, as he acknowledged he could not receive benefits for two different programs at the same time.  However, in this case, the record reflects his claim was denied for the period(s) in question because the facilities which provided this training did not have the requisite approval from the pertinent State approving agency.  Without such approval, he has no legal entitlement to such benefits.  Although the Board is sympathetic to the claim, the Board is without authority to grant the benefit sought as it is required to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For these reasons, the Veteran's appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


